DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 8/3/2022. Claims 1-19 are currently pending. Claims 3 and 15-18 are cancelled. Claims 1, 8, 10 and 13 are currently amended.

Allowable Subject Matter
3.	Claims 1-2, 4-14 and 19-22 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art, McNair et al. (US 2015/0193583), teaches systems, methods and computer-readable media are provided for facilitating clinical decision support and managing patient population health by health-related entities including caregivers, health care administrators, insurance providers, and patients. Embodiments of the invention provide decision support services including providing timely contextual patient information including condition risks, risk factors and relevant clinical information that are dynamically updatable; imputing missing patient information; dynamically generating assessments for obtaining additional patient information based on context; data-mining and information discovery services including discovering new knowledge; identifying or evaluating treatments or sequences of patient care actions and behaviors, and providing recommendations based on this; intelligent, adaptive decision support services including identifying critical junctures in patient care processes, such as points in time that warrant close attention by caregivers; near-real time querying across diverse health records data sources, which may use diverse clinical nomenclatures and ontologies; improved natural language processing services; and other decision support services (See, for example, McNair: abstract; ¶¶ [0003]-[0006]; FIGS. 1-8D).
	The next closest prior art, Varadarajan et al. (US 2015/0379201), teaches an individual has a large number of health related transactions during their lifecycle right from birth. As technology is fast evolving and medical profession demanding accurate description of a situation for effective handling of the patients, it is very useful, and often a necessity, to keep a record of all of the health related transactions. A system and method for recording the large and growing number of health transactions in a structured manner, analyzing and relating of the same, and making them available to any agency is described. The structuring of the transactions is based on a set of dimensions and the analysis leads to the linking of the transactions across these dimensions and deriving of the meta-information for assisting the individual to be more health conscious (See, for example, Varadarajan: abstract; ¶¶ [0016]-[0032]; FIGS. 1-14).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “ingesting patient data in real time, over the Internet, by a healthcare insight computing device, the healthcare insight computing device being addressable via the Internet, the patient data comprising medical information related to a patient in at least one of a plurality of formats; ingesting referential data, over the Internet, by the healthcare insight computing device, the referential data comprising data referentially related to the patient; applying, at a data refinery engine, at least one normalization algorithm on the patient data to create at least one correlation relationship; determining, at the data refinery engine, a confidence level for each data element of the patient data, the confidence level being representative of a likelihood that the data element has an appropriate correlation relationship; forming a master patient data record, at a data enrichment engine, the master patient data record comprising the patient data correlated with the referential data, and based at least in part on the at least one correlation relationship, the master patient data record being formed in a standard format for storage in a raw data cluster; transmitting, by the healthcare insight computing device, the master patient data record to the raw data cluster; and in response to receiving a request to generate a report associated with the patient data, generating, by the healthcare insight computing device, a visual representation of the requested report as a function of the master patient data record that comprises the patient data correlated with the referential data, wherein the requested report excludes any data element of the patient data having an associated confidence level that does not satisfy a confidence level threshold, and wherein any protected health information or personally identifying information in the master patient data is masked or deleted from the visual representation,” as recited in independent claim 1 and similarly in independent claim 10; and “retrieving, by a data cluster engine, a master patient data record from a raw data cluster, the raw data cluster over a raw data cluster interface, the master patient data record comprising patient data correlated with referential data, wherein the patient data comprises medical information related to a patient and the referential data comprises data referentially related to the patient, the patient data being ingested in at least one of a plurality of formats, wherein the master patient data record is generated based upon the patient data that has been ingested in real time and is formed in a standard format for storage in the raw data cluster; determining, at a data refinery engine, a confidence level for each data element of the patient data, the confidence level being representative of a likelihood that the data element has an appropriate correlation relationship;  de-identifying, by a healthcare insight computing device, the master patient data record; aggregating, by the healthcare insight computing device, the de-identified patient data as a function of the requested report; and presenting, by the healthcare insight computing device, a visual representation of the de-identified patient data as a function of the requested report and aggregated, de-identified master patient data record, wherein the requested report excludes any data element of the patient data having an associated confidence level that does not satisfy a confidence level threshold, and wherein any protected health information or personally identifying information in the master patient data is masked or deleted from the visual representation based on the de-identified patient data,” as recited in independent claim 8 and similarly in independent claim 13.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686